Citation Nr: 0834142	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  08-02 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD) with major depressive disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in June 2008, with the 
veteran sitting at the local RO, and the undersigned sitting 
in Washington, DC.  A transcript of the testimony is in the 
claims file.

The Board notes that initially, the veteran's appeal included 
the issue of entitlement to service connection for bipolar 
disorder.  However, on his January 2008 VA Form 9, the 
veteran indicated that he only wished to appeal the issue of 
entitlement to service connection for PTSD.  The veteran 
confirmed this at his June 2008 hearing.  Therefore, as the 
issue of entitlement to service connection for bipolar 
disorder has not been perfected on appeal, that issue is not 
currently before the Board and will not be discussed in the 
decision below.


FINDING OF FACT

The veteran has been shown to have PTSD that is causally or 
etiologically related to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) a medical diagnosis 
of the disorder in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and, (3) a link, as established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
evidence is in relative equipoise as to whether the veteran 
has PTSD related to service.  Resolving the equipoise rule in 
the veteran's favor, the Board concludes that the veteran is 
entitled to service connection for PTSD.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat.  The veteran does not contend otherwise.  Rather, he 
asserts that his primary stressor involved transferring and 
unloading bodies, as well as attending autopsies and cleaning 
up after the autopsies were performed.  Therefore, as 
indicated above, the veteran's lay testimony alone is not 
enough to establish the occurrence of the alleged stressor, 
and the evidence must contain independent statements or 
records supporting such occurrence.  See Cohen, supra.  Here, 
the veteran's service personnel records reflect that the 
veteran's military occupational specialty (MOS) was as a 
medic (91B20) and light truck driver.  The duties of being 
present during autopsies and cleaning up after the autopsies 
and moving box containing human remains certainly seems to 
commensurate with the medic MOS.  Therefore, the Board 
determines that the veteran has a verified in-service 
stressor transporting and unloading bodies, as well as 
attending autopsies and cleaning up after they were 
performed.

As to the question of whether the veteran currently has a 
diagnosis of PTSD, the Board again notes that such a 
diagnosis must be in accordance with 38 C.F.R. § 4.125(a).  
38 C.F.R. § 4.125(a) directs that a diagnosis of a mental 
disorder must conform to the DSM-IV.  An October 2006 VA 
examination report found that the veteran met all DSM-IV 
diagnostic criteria for a diagnosis of PTSD.  Of note, 
remarking on the veteran's reported history of morgue duties, 
which included attending and/or cleaning up autopsies, the 
October 2006 VA examiner reported that these duties exposed 
the veteran to danger of personal death or serious injury or 
witnessing the death or serious injury of others as per 
criterion (A) of the DSM-IV's criteria for diagnosing PTSD.  
The examiner also remarked on the veteran's reaction involved 
intense fear and horror, and that these duties brought him 
back to when his mother died, which was when he was 11 years 
old.  The examiner then went on to how the remaining criteria 
(B-F) had been met.  Thus, the Board finds that the veteran 
has a current diagnosis of PTSD.

With regard to whether the veteran's PTSD is a result of his 
verified in-service stressor, the October 2006 VA examiner 
stated that it was more likely than not that the veteran's 
PTSD was caused in large part by his military duties.  In 
forming this opinion, the VA examiner considered the 
veteran's in-service duties, his past and present 
symptomology, and the pertinent DSM-IV criteria.  As this 
opinion is based on a thorough examination of the veteran, 
which included a review of the veteran's claims file, the 
Board concludes that the veteran's current PTSD is a result 
of his verified in-service stressor of working as a medic 
during active duty.

To the extent that there is any reasonable doubt as to 
whether the veteran currently has PTSD that is related to his 
military service, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran currently has PTSD related to his 
military service.  Accordingly, the Board concludes that 
service connection for PTSD is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007). 


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


